DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of Group I, methods for determining the likelihood of cancer in a subject comprising obtaining results regarding the level of expression of the listed histone genes and E2F-target genes in extracellular vesicles from the subject in the reply filed on 08 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Regarding Applicant’s comment with respect to claim 13, it is agreed that claim 13 should be included with Group I.
Claim Status
3. 	Claims 1-7 and 9-19 are pending.
	Claims 2-4 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 5-7 and 9-13 read on the elected invention and have been examined herein. 
Specification
4. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code - see, for example, para [0125] (paragraph numbering 
	
Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7 and 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).

            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite “determining that the subject has an increased likelihood of cancer if the sample from the subject comprises increased expression of the histone and E2F target genes relative to the reference value so as to determine the likelihood of cancer in the subject.” Thereby, the claims recite the naturally occurring correlation between the level of expression of the recited genes and likelihood of cancer. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.

Herein, the claims require performing the steps of “obtaining results of expression” and “determining” that a subject has an increased likelihood of cancer based on the expression levels of genes in a sample from the subject. Neither the specification nor the claims set forth a limiting definition for “obtaining results” or "determining" and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of the “obtaining” step is that this step may be accomplished by reading information in a database or report to thereby ascertain the level of expression of the genes in a sample obtained from a subject. The “determining” step may be accomplished by thinking about the expression levels and mentally concluding that the levels are or are not indicative of an increased likelihood of cancer. Such “obtaining” and “determining” thereby encompass processes that may be performed mentally and thus is an abstract idea.
Further, the “determining” step may be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Regarding abstract mental processes, Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).
Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). As discussed 
Regarding claim 13, this claim recites an additional step of “administering an effective amount of a therapeutic agent to the subject.” 
However, the therapeutic agent is recited at very high level of generality, covering any therapeutic agent that could be used to treat any condition or symptom in a subject. Accordingly, the administering step is considered to be no more than an “apply it” limitation and does not integrate the judicial exceptions into a practical application of the exceptions.
	See MPEP 2106.04(d)(2) which states: 
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. 
a. The Particularity Or Generality Of The Treatment Or Prophylaxis 
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application. (Emphasis added).

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Additionally, methods of treating cancer patients by administering a therapeutic agent were well-known, routine and conventional in the prior art.
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-7 and 9-13 are indefinite over the recitation of “the reference value” because this phrase lacks proper antecedent basis. This rejection may be obviated by amending claim 1 to recite at the last line “a reference value.”
Claim 5 is indefinite over the recitation of “wherein the expression level of the genes is determined by detecting the level of mRNA encoded by the gene.” Claim 1, from which claim 5 depends does not recite a step of determining gene expression. Rather claim 1 recites “obtaining results of expression.” It is unclear as to whether claim 5 intends to recite an additional step of determining expression levels by detecting the level of mRNA in the samples or if claim 5 intends to limit the “obtaining” step to indicate that the obtained expression levels are mRNA levels.
Claim Rejections - 35 USC § 112(a) - Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the recited methods which determine the level mRNA encoded by the histone and E2F-target genes in extracellular vesicles isolated from a sample from the subject,
does not reasonably provide enablement for methods which determine the level of histone and E2F-target proteins in extracellular vesicles isolated from the subject.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to methods for determining the likelihood of cancer in a subject comprising obtaining the results of expression of the recited histone genes and E2F-target genes in extracellular vesicles isolated from the subject. The claims include 
However, all information provided in the specification is with respect to the detection of mRNA levels in samples of large oncosomes and exosomes samples. 
For example, the specification states:
[0062] The inventors find that E2F targets and histone proteins are enriched in EVs (both large oncosomes and exosomes) isolated from glioblastoma cell lines in comparison to their expression in the cell of origin. Additional in silico analysis of the ENCODE compendium that contains expression data on different subcellular fractions of various malignant and benign cell lines, demonstrated that the profile of EVs is similar to the profile of the cytosol, suggesting that most of the RNA exported in EVs derives from the cytosol. Additionally the signature of an enrichment in E2F targets and histones was confirmed in many different cancer cells of various histotypes suggesting that presence of histones and E2F targets are cancer biomarkers in extracellular vesicles isolated from a subject having or suspected of having cancer.
[0150] In summary, this study represents the most extensive use of NGS profiling of EV mRNA, including two distinct classes of tumor-derived EVs. Our study has shown that EVs carry tumor-specific alterations and can be interrogated as a source of cancer-derived cargo.

The specification does not identify any proteins that are present at different levels in EVs from cancer cells versus normal cells and thereby whose level in EVs is diagnostic of cancer. The only mention in the specification of methods of detecting protein levels is made in the context of ensuring the purity of the EVs (i.e., “the purity of LO and Exo fractions was confirmed via Western blotting for HSPA5, GAPDH, and CD81” – see para [0026]).  
The specification does not teach that the proteins that are packaged into EVs from cancer cells are the same as the mRNAs that are packaged into EVs.
Rather, the specification teaches the unpredictability in the art of detecting protein levels in EVs as diagnostic of cancer. For instance, the specification states:


There is no evidence of record to show that an increase or decrease in the level of proteins encoded by the recited histone and E2F-target genes in EVs occurs in cancer cells.  
The general unpredictability in the art of extrapolating the findings obtained with mRNA to protein is supported by the teachings of Haynes et al (Electrophoresis. 1998. 19: 1862-1871). Haynes studied more than 80 proteins relatively homogeneous in half-life and expression level, and found no strong correlation between protein and mRNA transcript levels. For some genes, equivalent mRNA levels translated into protein abundances that varied more than 50 fold. Haynes concluded that the protein levels cannot be accurately predicted from the level of the mRNA transcript (page 1863, col. 1 and Figure 1). 
Similarly, the teachings of Chen et al (Molecular & Cellular Proteomics. 2002. 1: 304-313) are illustrative of the fact that mRNA and protein levels are not necessarily correlative. Chen reported that “it is not possible to predict overall protein expression levels based on average mRNA abundance in lung cancer samples” (p. 311, col. 2 to p. 312, col. 1). Even for those proteins which did show a correlation with mRNA levels, there was substantial variation between individual isoforms. See, e.g., p. 311 wherein it is stated that “The majority of the protein isoforms, however, did not correlated with mRNA levels, and thus their expression is regulated by other mechanisms.” See also, p. 
Vogel et al (Nature Review Genet. March 2012. 13(4): 227-232) teaches that “Current data demonstrate a substantial role for regulatory processes occurring after mRNA is made — that is, post-transcriptional, translational and protein degradation regulation — in controlling steady-state protein abundances” (see abstract). It is reported that, at steady state, mRNA abundance is not predictive of protein abundance about 60% of the time (p. 228).
The unpredictability in the art is further compounded by the fact that proteins must be packaged into the EVs and the packaging of proteins into EVs is distinct from the packaging of mRNAs into EVs.
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

35 USC 112 first paragraph requires that the invention is enabled at the time the invention is made. "[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2    1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir.1999). 
In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
Priority
8. The present claims are entitled to the filing date of International Application PCT/US17/60707, filed November 8, 2017.  It is noted that a claim as a whole is assigned an effective filing date rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. Application 62/419,302 does not provide support for the presently claimed methods of determining the likelihood of any type of cancer in a subject comprising obtaining RNA or protein The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyden et al (PGPUB 2014/0038901) teaches a method for diagnosing melanoma comprising detecting the level of HIST1H2AH in exosomes present in a sample from the subject (e.g. para [0013] and Table 2).
	Conley et al. (J Extracell Vesicles. 21 April 2015. 4:10, abstract O-7C-6) teaches a method of analyzing the whole transcriptome in extracellular vesicles (EVs) obtained from plasma of human patients having breast cancer and healthy controls. It is reported that EVs were enriched for histone and E2F-target mRNAs. Conley states that “we demonstrate that we can detect similar RNA enrichment patterns in EVs isolated from the blood of patients with invasive lobular breast carcinoma, suggesting the use of circulating EVs as biomarkers.” Conley does not disclose the identity of the particular mRNAs encoded by the histone and E2F-target genes detected in the EVs of cancer patients. 
	Spinelli et al. (J Extracell Vesicles. 21 April 2015. 4:10, abstract O-5A-6) teaches a method of assaying for proteins present in large oncosomes (LO) of patients having prostate cancer in comparison to healthy control subjects. Spinelli reports that the LO were enriched in chromatin proteins, including H2B and H2A. It is stated that the results 
	Conley et al. (21 Feb 2017. RNA Biology. 14(3): 305-316; cited in the IDS and Supplementary Tables, available via URL: <.tandfonline.com/doi/full/10.1080/15476286.2016.1259061#supplemental-material-section>); note that this reference lists authors not listed as inventors of the present application and thereby is prior art ‘by another’) teaches methods of high-throughput sequencing to identify mRNA signatures in exosomes of patients having breast cancer as compared to normal, healthy subjects (see, e.g., abstract and p. 306 and 311). In the supplementary material, Conley provides a listing of each of the expression levels that were detected in the exosomes from the breast cancer patients and normal, control subjects. This listing indicates that the levels of mRNAs of the histone and E2F-target genes listed in claim 1 were determined in the method of Conley. However, Conley also provides a listing of 210 mRNAs that showed a significant Log2 fold-change between the cancer and normal subjects. While this table indicates that a few of the mRNAs encoded by the E2F-2 target genes recited in claim 1 (e.g., SPC24, CEP128, CENPF, HMMR and HIST1H2BL) showed a significant increase in the level of mRNA in the exosomes of subjects with breast cancer, versus normal controls, the table does not list any of the histone genes or many of the E2F-target genes recited in claim 1 (e.g., ARHGAP11B, QPCTL and CENPW).  Thereby, Conley does not teach that the mRNA level in exosomes encoded by each of the recited genes is increased in patients with breast cancer, as compared to normal, healthy controls. For instance, there was not a 
Breast cancer patients (columns A-G):

    PNG
    media_image1.png
    19
    643
    media_image1.png
    Greyscale

Control patients (columns L-P):

    PNG
    media_image2.png
    23
    398
    media_image2.png
    Greyscale

Accordingly, the prior art does not teach or suggest the presently claimed methods which comprise detecting the expression level of the particular histones genes HIST1H3F, HIST1H3G, HIST1H2AJ, HIST1H2BM, HIST1H1B, HIST1H3B, HIST1H2AH, HIST1H3J, HIST1H2BI, HIST1H2BO and HIST1H2AI; and the E2F-target genes of SPC24, CENPF, ARHGAP11B, CEP128, QPCTL, HMMR, HIST1H2BL, NDC80, KIF15, HMBS, ABCB6, HIST1H2BM, GUCY1B3, SYNGR4, RECQL4, CDCA7, TTK, CKAP2, BORA and CENPW in EVs of a patient and determining that the patient has an increased likelihood of having cancer based on an increased level of expression of each of the recited histone and E2F-target genes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634